Title: To Benjamin Franklin from Stephen Sayre, 21 March 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Copenhagen 21 Mar: 1779
I did myself the honor of writing your Excellency a few Lines upon my return here from Stockholm; expressing my belief, that a freindly disposition prevail’d at that Court, & might be cultivated to advantage: but that I could not, with propriety, risque a communication of my Ideas on this subject, by the common post—
I shall shortly be in Amsterdam—the place of my abode, while there, will be known, by application to Messrs Hopes. I request, earnestly to have the favour of a Letter which may meet me there, communicating your Excellency’s opinion on my last, if thought of sufficient Import: but more particularly on the matter here offer’d—
In the course of last Summer, I employ’d my time, chiefly in Experiments, to know, & ascertain what shape or model of wood makes the quickest way thro’ the water; preserving the shape necessary for Ships: and upon a variety of models, I found, clearly, that the mode, hitherto used in construction, is extremely erroneous. Some Americans, who came from England to carry on the Sperma Cœti whale fishery from hence, were here. And tho’ they had their prejudices, as to the method in use, they were thoroughly & decidedly convinced, by various Experiments, that an astonishing improvement might be made; I mean in the Hull of the Ship: but still more as to the rigging—the complex mode of rigging, now in practice, when compared to a simple natural one, which I show’d them: struck them all with wonder.
The King’s Draughtsman here, Capn Gardner, who knew your Excellency in England, has acknowledged his astonishment on its appearance, and tho’ he had done a good deal towards such a simplicity, my Ideas had left him a great way behind. I remember to have mentioned his name to you on a former occasion, & indeed allow’d him the merit (whatever it may be) on this subject. Yet if appeal’d to he will—he must, acknowledge that the model I made surpasses any thing he had conceived. Indeed our acquaintance took place in consequence of my having shown it to another Gentleman here. I mention this that I may not be robb’d of the honor, should the world hereafter come universally into the improvement—
Had your Excellency’s answer to my proposition for sending a Ship to America come immediately, one of those Ships, lately built here, would most assuredly have been rigg’d & dispatch’d as hinted at—
But perhaps ‘tis best that no such improvement appears in Europe; for upon further contemplation & pursuit of this great Subject, I see not only the certainty of an infinite difference in point of sailing (under all possible circumstances)—not only less necessity for the same number of hands—less expence for outfit—less difficulty in repairs—less inconveniencies in battle &c &c. But, with half the bulk—half the number of guns—& half the number of men: she shall be sure, of victory. I will say more— She cannot be taken by any Ship now in use, of any burden or denomination whatever—But shall with certainty ruin the first rate Ships in the world, in a very few moments—nor is there the last probability of losing a single man in the Engagement— She shall not only sail faster, but be a better Sea Boat, in all weathers, & under all circumstances—In short, I can promise the immediate & utter ruin of all the British Navy, or will render it of no use; & this with a very few Ships. If then America can rise superior to G. Britain, in naval Strength, by obliging her to construct another I will say, if there is a hope of effecting this; I am confident your Excellency will immediately require some further evidence & communications on this Subject. I have not yet given the world any Instances of Insanity, therefore don’t suspect me of it till you hear what I have to offer. I can easily make your Exy. perfectly sensible of its practicability. Nothing can be more simple, or decidedly clear. I am exceedingly sorry, that I have open’d myself rather too far, in order to get the approbation of some Gentlemen here: yet I hope nothing will be absolutely put in execution, soon enough to disappoint our reaping the first advantages, from it—
Luckily, I have reserved one capital point, as to ships of war, within my own breast—nor will I hereafter open my thoughts, but on the last occasion—
If your Excellency can put any confidence in my Understanding, you will probably think proper to desire my attendance at Paris: from whence too I can, with more safety, get into America, by a Ship of force: for if the thing is to be adopted, it must be there, & immediate. I ask only to have my expences borne to Paris— I rest all Events on its own merits: and I am sure you will lend your utmost aid, when convinced of its practicability—
If I have no call to come to Paris, I shall sail from Amsterdam to St Eustatia—from thence take a passage for America in the best Ship I may find: or go down to St Croix: there stay with my old acquaintances till a good Opportunity offers—
I feel it somewhat hard to be so long, & so strangly neglected by Congress. For if I am taken Prisoner I may expect to suffer all the miseries of War, perhaps unnoticed. I have been cruelly sacrifised to the Enemies of America: but have hitherto found no countenance from her freinds to encourage such a principle of conduct. I hope the ruin of a certain disagreeable family, which they have brought on their own heads, will leave me the hope of meeting Justice in future. I suppose we have the same Opinion of them. It was with infinite difficulty, that I restrain’d myself from an open rupture with one of them, while at Berlin. I conceive he did us infinite prejudice there, tho’ he might have done great, & essential Service. I found myself too weak to support an opposition to him & too delicately circumstanced, even to complain—
If you think the Ideas I have suggested above, too visionary to require my coming to you, I request the favour of a Letter of Recommendation to the Governor of Martineco, or Dominica: for I would go from St Eustatia, for a few days, in order to recover an Estate I had in Dominica. &c &c—
I hear some Report that the French have abandon’d Dominica— I don’t beleive it: but pray give me your Opinion, whither you think they would put it under the protection of Sweeden. If so, it would not only gain that Power, but the Island would be, to all purposes of commerce, American—
I am now in Correspondence with the prime Minister of Sweeden, on a Subject somewhat of this nature. Perhaps this question leads to consequences of much more import than you will at first suppose—
If I can do any thing in Holland to promote our Interests, you may confide in me. I shall have such an acquaintance with the Hopes, as to secure their Influence, if they are not totally anti american.
I am with real respect & Esteem your Excellency’s most obedient & most humble Servant
Stephen Sayre

P.S. If any Letters from America—pray convey them to me—

 
Notation: Stephen Sayee Copenhagen 21. mars 1779
